

113 HR 3842 IH: To require the Secretary of Education to conduct a feasibility study for using income tax returns as the primary Federal student aid application.
U.S. House of Representatives
2014-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3842IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2014Mr. Grayson introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo require the Secretary of Education to conduct a feasibility study for using income tax returns as the primary Federal student aid application.1.Study on use of individual income tax returns as primary application for Federal student aid(a)StudyThe Secretary of Education, in consultation with the Commissioner of Internal Revenue, shall conduct a study on the feasibility and advantages and disadvantages of using individual income tax returns as the primary form of application for student aid under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary, in consultation with the Commissioner, shall submit to Congress a report containing the results of the study conducted under subsection (a).